                                                                  Case 8:18-bk-13311-CB            Doc 369 Filed 05/28/19 Entered 05/28/19 16:40:28      Desc
                                                                                                    Main Document    Page 1 of 16


                                                                  1   William N. Lobel (CA Bar No. 93202)
                                                                      PACHULSKI STANG ZIEHL & JONES LLP
                                                                  2   650 Town Center Drive, Suite 1500
                                                                      Costa Mesa, CA 92626
                                                                  3   Telephone: (714) 384-4740
                                                                      Facsimile: (714) 384-4741
                                                                  4   E-mail:    wlobel@pszjlaw.com

                                                                  5   Attorneys for Ruby’s Diner, Inc., et al.,
                                                                      Debtors and Debtors-in-Possession
                                                                  6

                                                                  7

                                                                  8                                UNITED STATES BANKRUPTCY COURT

                                                                  9                  CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

                                                                 10 In re:                                                Case No. 8:18-bk-13311-CB
                                                                 11 RUBY’S DINER, INC., a California corporation,         Chapter 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    et al.,
                                                                 12                                                       (Jointly Administered With Case Nos.
                                                                            Debtors and Debtors-in-Possession.            8:18-bk-13197-CB; 8:18-bk-13198-CB; 8:18-
                                        COSTA MESA, CALIFORNIA




                                                                 13                                                       bk-13199-CB; 8:18-bk-13200-CB; 8:18-bk-
                                          ATTORNEYS AT LAW




                                                                    Affects:                                              13201-CB; 8:18-bk-13202-CB)
                                                                 14
                                                                         All Debtors
                                                                 15                                                       UPDATED CHAPTER 11 STATUS
                                                                         RUBY’S DINER, INC., ONLY                         REPORT DATED MAY 28, 2019;
                                                                 16                                                       DECLARATION OF DOUGLAS S.
                                                                 17     RUBY’S SOCAL DINERS, LLC, ONLY                    CAVANAUGH IN SUPPORT THEREOF

                                                                 18     RUBY’S QUALITY DINERS, LLC, ONLY    DATE:                      June 5, 2019
                                                                                                            TIME:                      10:00 a.m.
                                                                 19     RUBY’S HUNTINGTON BEACH, LTD., ONLY CTRM:                      5D
                                                                                                            PLACE:                     411 West Fourth Street
                                                                 20                                                                    Santa Ana, CA 92701
                                                                        RUBY’S LAGUNA HILLS, LTD. ONLY
                                                                 21
                                                                        RUBY’S OCEANSIDE, LTD., ONLY
                                                                 22
                                                                        RUBY’S PALM SPRINGS, LTD., ONLY
                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      DOCS_LA#321081.2 76135/001                     1
                                                                                                                                UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB                Doc 369 Filed 05/28/19 Entered 05/28/19 16:40:28                          Desc
                                                                                                        Main Document    Page 2 of 16


                                                                  1       TO THE HONORABLE CATHERINE E. BAUER, UNITED STATES BANKRUPTCY
                                                                          JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, THE OFFICIAL
                                                                  2       COMMITTEE OF UNSECURED CREDITORS, AND OTHER PARTIES IN INTEREST:

                                                                  3              On August 29, 2018, Ruby’s SoCal Diners, LLC, a Delaware limited liability company

                                                                  4   (“SoCal Diners”); Ruby’s Quality Diners, LLC, a Delaware limited liability company (“Quality”);

                                                                  5   Ruby’s Huntington Beach, Ltd., a California limited partnership (“Ruby’s Huntington Beach”);

                                                                  6   Ruby’s Laguna Hills, Ltd., a California limited partnership (“Ruby’s Laguna Hills”); Ruby’s

                                                                  7   Oceanside, Ltd., a California limited partnership (“Ruby’s Oceanside”); and Ruby’s Palm Springs,

                                                                  8   Ltd., a California limited partnership (“Ruby’s Palm Springs”) (collectively, the “SoCal Debtors”)

                                                                  9   filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code. On September 5, 2018,

                                                                 10   Ruby’s Diner, Inc., a California corporation (“RDI”) filed a related chapter 11 case. RDI and the

                                                                 11   SoCal Debtors are referred to herein as the “Debtors.” On September 5, 2018, the Court entered an
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   order jointly administering the Debtors’ cases, with RDI designated as the lead debtor.
                                        COSTA MESA, CALIFORNIA




                                                                 13              No party has requested the appointment of a trustee or examiner in the Debtors’ cases. On
                                          ATTORNEYS AT LAW




                                                                 14   September 19, 2018, the Office of the United States Trustee (the “UST”) appointed an official

                                                                 15   committee of unsecured creditors in the RDI case (the “Committee”).

                                                                 16              On September 5, 2018, Ruby’s Franchise Systems, Inc., a California corporation (“RFS”), an

                                                                 17   entity affiliated with the Debtors through common ownership and control, commenced a separate

                                                                 18   chapter 11 proceeding.

                                                                 19   A.         PRIOR STATUS REPORTS

                                                                 20              This Status Report is an update to the Debtors’ Status Reports filed with the Court on

                                                                 21   September 19, 2018 [Docket No. 65], October 15, 2018 [Docket No. 114], December 7, 2018

                                                                 22   [Docket No. 151], February 12, 2019 [Docket No. 244] and April 11, 2019 [Docket No. 334]

                                                                 23   (collectively, the “Prior Status Reports”), covering matters subsequent to the filing of the Prior

                                                                 24   Status Reports, which Prior Status Reports are incorporated herein by this reference.1 In support of

                                                                 25   this Status Report, attached hereto is the Declaration of Douglas S. Cavanaugh (the “Cavanaugh

                                                                 26   Declaration”).

                                                                 27

                                                                 28
                                                                      1
                                                                          Capitalized terms not defined herein have the meanings ascribed to them in the Prior Status Reports.

                                                                      DOCS_LA#321081.1 76135/001                                  2
                                                                                                                                                  UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 369 Filed 05/28/19 Entered 05/28/19 16:40:28            Desc
                                                                                                    Main Document    Page 3 of 16


                                                                  1   B.      REQUIREMENTS OF THE CHAPTER 11 DEBTORS-IN-POSSESSION

                                                                  2           The Debtors are in compliance with their duties under sections 521, 1106 and 1107 of the

                                                                  3   Bankruptcy Code, and the requirements of Rule 2015(2)(a) and (b) of the Local Bankruptcy Rules

                                                                  4   (the “Local Rules”). The Debtors are also in compliance with the UST requirements.

                                                                  5           On April 11, 2019, the Debtors filed their monthly operating reports for the accounting

                                                                  6   period ending March 24, 2019.

                                                                  7           On May 10, 2019, the Debtors filed their monthly operating reports for the accounting period

                                                                  8   ending April 21, 2019.

                                                                  9           The UST quarterly fees for the quarter ending June 30, 2019 will be paid on or before July

                                                                 10   31, 2019.

                                                                 11   C.      EMPLOYMENT OF PROFESSIONALS
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12           Pachulski Stang Ziehl & Jones LLP (“PSZJ”): On December 12, 2018, the Court entered its
                                        COSTA MESA, CALIFORNIA




                                                                 13   order approving the employment of PSZJ [Docket No. 170].
                                          ATTORNEYS AT LAW




                                                                 14           GlassRatner Advisory Group: A hearing on the approval of the GlassRatner employment

                                                                 15   application (the “GlassRatner Application”) was held on February 27, 2019. At that hearing, the

                                                                 16   Court requested that GlassRatner provide certain additional information, and, on March 19, 2019,

                                                                 17   GlassRatner filed a supplemental declaration in support of the GlassRatner Application providing

                                                                 18   such information (the “Supplemental GlassRatner Declaration”) [Docket No. 308]. On May 21,

                                                                 19   2019, the Committee filed a reply to the Supplemental GlassRatner Declaration [Docket No. 363].

                                                                 20   The Debtor is in the process of setting a hearing on the GlassRatner Application.

                                                                 21           Donlin Recano & Company (“DRC”): A hearing on the approval of the DRC employment

                                                                 22   application (the “DRC Application”) was held on April 3, 2019, pursuant to which the Court granted

                                                                 23   in part and denied in part the DRC Application, and on April 9, 2019, the Court entered its order

                                                                 24   regarding the DRC Application [Docket No. 331].

                                                                 25           AFP Saddington LLP: The Debtors have retained AFP Saddington LLP (“AFP Saddington”)

                                                                 26   as their accountants for the purpose of preparing the Debtors’ 2017 Federal and State tax returns.

                                                                 27   The Debtors are working with AFP Saddington to finalize its employment application.

                                                                 28           The Verdon Law Group: The Debtors have retained The Verdon Law Group (“VLG”) as

                                                                      DOCS_LA#321081.1 76135/001                      3
                                                                                                                                    UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 369 Filed 05/28/19 Entered 05/28/19 16:40:28              Desc
                                                                                                    Main Document    Page 4 of 16


                                                                  1   their tax advisors with respect to the structuring of the Plan and, inter alia, the merger of RDI and

                                                                  2   RFS thereunder. The Debtors are working VLG to finalize the terms of its retention and its

                                                                  3   employment applications.

                                                                  4   D.      USE OF CASH COLLATERAL, RDI DIP FINANCING MOTON, AND NETDOWN

                                                                  5           MOTION

                                                                  6           Since the Petition Dates, the Debtors have continued to operate their business in the ordinary

                                                                  7   course without material change from their pre-petition operations. The Debtors’ major assets and

                                                                  8   liabilities remain substantially the same as described in the Prior Status Reports.

                                                                  9            Use of Cash Collateral:

                                                                 10            On March 29, 2019, Opus Bank, Pillsbury Winthrop Shaw Pittman LLP, Family Tree

                                                                 11   Produce, Inc., US Foods and the Debtors into a fourth stipulation for use of cash collateral (the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   “Fourth Cash Collateral Stipulation”) [Docket No. 323], and on April 4, 2019 the Court entered its
                                        COSTA MESA, CALIFORNIA




                                                                 13   order granting the Court Cash Collateral Stipulation [Docket No. 328].
                                          ATTORNEYS AT LAW




                                                                 14            Post-Petition Financing:

                                                                 15           On January 8, 2019, the Debtors filed a motion seeking approval of, among other things,

                                                                 16   debtor-in-possession financing from Steven L. Craig (the “DIP Lender”) in the amount of $2 million

                                                                 17   (which was to be utilized not only to support operations of certain of the Debtors during the

                                                                 18   pendency of their chapter 11 cases, but also amounts necessary to make effective date payments

                                                                 19   under a chapter 11 plan) (the “Initial DIP Motion”) [Docket No. 185]. In addition to seeking

                                                                 20   approval of the $2 million loan, the Initial DIP Motion also requested approval of RDI’s assumption

                                                                 21   of and entry into a pre-petition plan support agreement, approval of a break-up fee and approval of a

                                                                 22   “post-petition netdown” process pursuant to which the amounts due among RDI, RFS and the

                                                                 23   Ruby’s franchisees could be “trued-up” and funds could flow into the estates (defined herein as the

                                                                 24   “Post-Petition Netdown”). The Initial DIP Motion was supported by the Committee, but was

                                                                 25   opposed by Opus Bank and Pillsbury Winthrop Shaw Pittman LLP.

                                                                 26           Following discussion among the parties, and in an attempt to address the objections to the

                                                                 27   Initial DIP Motion which threatened to derail the forward movement of the Debtors’ chapter 11

                                                                 28   cases, RDI determined to enter into a more limited debtor in possession loan (with RDI as the only

                                                                      DOCS_LA#321081.1 76135/001                       4
                                                                                                                                      UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 369 Filed 05/28/19 Entered 05/28/19 16:40:28              Desc
                                                                                                    Main Document    Page 5 of 16


                                                                  1   borrowing entity) reflecting only the minimum amount necessary to fund RDI’s operations pending

                                                                  2   confirmation of a plan – with the additional amounts necessary to fund the Effective Date payments

                                                                  3   to be provided, not in the form of a DIP loan, but by way of plan funding. The SoCal Debtors are

                                                                  4   not parties to the more limited DIP loan, nor do their assets serve as collateral for the DIP Loan.

                                                                  5           On February 6, 2019, RDI filed a motion seeking approval of a DIP loan in the amount of

                                                                  6   $200,000 (the “RDI DIP Motion”) [Docket No. 235]. Concurrently therewith, the Debtors filed a

                                                                  7   withdrawal of the Initial DIP Motion and its more expansive relief (i.e., the Debtors no longer sought

                                                                  8   approval of the $2 million loan, the plan support agreement or the break-up fee). On February 20,

                                                                  9   2019, following discussions among the various parties, RDI filed a supplement to the RDI DIP

                                                                 10   Motion requesting an increase in the DIP Loan from $200,000 to $300,000 [Docket No. 252] and,

                                                                 11   thereafter, on March 13, 2019, filed a motion seeking approval of the $300,000 DIP loan from the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   DIP Lender (the “RDI DIP Loan”) [Docket No. 235], which was approved by the Court by order
                                        COSTA MESA, CALIFORNIA




                                                                 13   entered March 21, 2019 (the “RDI DIP Financing Order”) [Docket No. 314]. As required by the
                                          ATTORNEYS AT LAW




                                                                 14   DIP Lender, the Founders personally guaranteed the RDI DIP Loan. The proceeds of the RDI DIP

                                                                 15   Loan will be utilized to fund RDI’s operations pending the Effective Date, at which time additional

                                                                 16   funding, in the form of the Plan Funding from the Steve Craig, as the plan sponsor (the “Plan

                                                                 17   Sponsor”), will be provided to fund the Debtors’ operations and obligations under the Plan.

                                                                 18   Pursuant to the Plan, the Plan Sponsor will convert the amounts due on account of the RDI DIP Loan

                                                                 19   to equity in New Ruby’s.

                                                                 20           Post-Petition Netdown Motion:

                                                                 21           RDI has significant obligations to reimburse its franchisees (the “Franchisees”) in connection

                                                                 22   with the redemption of the gift cards by customers at the Ruby’s® restaurants (primarily in

                                                                 23   connection with the Costco gift cards), both on a pre- and a post-petition basis (the “Gift Card

                                                                 24   Reimbursement Obligations”). Prior to its chapter 11 filing, RDI lacked the funding to make the

                                                                 25   payments on account of its Gift Card Reimbursement Obligations. The Franchisees, in turn, ceased

                                                                 26   making payments to RFS under the franchise agreements (i.e., the Franchisees were not paying their

                                                                 27   franchise-related obligations – the franchise royalties and ad fund obligations – because RDI was not

                                                                 28   paying the Gift Card Reimbursement Obligations to the Franchisees). Without the payment of the

                                                                      DOCS_LA#321081.1 76135/001                       5
                                                                                                                                     UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 369 Filed 05/28/19 Entered 05/28/19 16:40:28              Desc
                                                                                                    Main Document    Page 6 of 16


                                                                  1   franchise royalties by the Franchisees, RFS was no longer in a position to pay 25% of the royalties to

                                                                  2   RDI as a license fee. In other words, the cycle of payments between and among RDI, RFS and the

                                                                  3   Franchisees significantly diminished.

                                                                  4             On February 6, 2019, RDI filed its motion (the “Post-Petition Netdown Motion”) [Docket

                                                                  5   No. 234], seeking an order authorizing it to honor post-petition obligations between and among RDI,

                                                                  6   RFS and the Franchisees in accordance with a “Post-Petition Netdown” process described therein.

                                                                  7             On March 11, 2019, the Court entered its order granting the Post-Petition Netdown Motion

                                                                  8   [Docket No. 283]. Similar relief was sought and obtained by RFS in its case [Docket Nos. 134 and

                                                                  9   156]. Under the Plan, following the Effective Date, a similar “Netdown Process” will be

                                                                 10   implemented with respect to the pre-petition amounts owed among RDI, RFS and the Franchisees.

                                                                 11   E.        MOTION TO EXTEND EXCLUSIVITY PERIODS
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12             Pursuant to an order entered by the Court on March 11, 2019 [Docket No. 280], the Debtors’
                                        COSTA MESA, CALIFORNIA




                                                                 13   exclusivity periods were extended to April 25, 2019 and June 24, 2019, respectively. The Debtors
                                          ATTORNEYS AT LAW




                                                                 14   filed their Plan within the exclusivity period. The Debtors intend to seek an extension of the

                                                                 15   solicitation period prior to June 24, 2019.

                                                                 16   F.        DEADLINE FOR FILING OF CLAIMS AND OBJECTIONS TO CLAIMS

                                                                 17             Pursuant to an order entered by the Court on April 9, 2019 [Docket No. 333], June 3, 2019

                                                                 18   has been set as the general bar date by which parties who wish to assert a pre-petition claim against

                                                                 19   the Debtors must file a Proof of Claim.

                                                                 20   G.        LITIGATION

                                                                 21             The Debtors are currently involved in pending litigation in multiple courts in Southern

                                                                 22   California. The Debtors have filed notices of stay in those cases, and will continue to monitor their

                                                                 23   status.

                                                                 24   H.        AVOIDANCE ACTIONS

                                                                 25             The Debtors are in the process of reviewing potential avoidance actions and do not seek a

                                                                 26   deadline to file such actions at this time.

                                                                 27   I.        UNEXPIRED LEASES AND EXECUTORY CONTRACTS

                                                                 28             Pursuant to an order entered by the Court on March 11, 2019 [Docket No. 282], Ruby’s

                                                                      DOCS_LA#321081.1 76135/001                        6
                                                                                                                                      UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 369 Filed 05/28/19 Entered 05/28/19 16:40:28             Desc
                                                                                                    Main Document    Page 7 of 16


                                                                  1   Huntington Beach assumed the lease for the Ruby’s Diner located in Huntington Beach.

                                                                  2           Pursuant to an order entered by the Court on March 11, 2019 [Docket No. 281], Ruby’s

                                                                  3   Oceanside and Ruby’s Palm Springs assumed the leases for the Ruby’s Diners located in Oceanside

                                                                  4   and Palm Springs.

                                                                  5           Pursuant to an order entered by the Court on March 21, 2019 [Docket No. 315], Ruby’s

                                                                  6   Laguna Hills assumed and assigned the lease for the Ruby’s Diner located in Laguna Hills and

                                                                  7   entered into an asset purchase agreement with assignee for the sale of the furniture, fixtures and

                                                                  8   equipment.

                                                                  9   J.      PLAN AND DISCLOSURE STATEMENT

                                                                 10           On April 24, 2019 the Debtors, together with RFS, filed their Joint Chapter 11 Plan of

                                                                 11   Reorganization (the “Plan”) [Docket No. 344] and their Disclosure Statement Describing Joint
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Chapter 11 Plan of Reorganization joint Plan and Disclosure Statement (the “Disclosure Statement”)
                                        COSTA MESA, CALIFORNIA




                                                                 13   [Docket No. 345].
                                          ATTORNEYS AT LAW




                                                                 14           Objections to the Disclosure Statement were filed by the UST [Docket No. 361], Pillsbury

                                                                 15   Winthrop Shaw Pittman LLP [Docket No. 364] and Opus Bank [Docket No. 367].

                                                                 16           The Debtors. RFS and the Committee have agreed to enter mediation in an effort to resolve

                                                                 17   plan issues between the parties, and to that end, on May 22, 2019, the Debtors filed their Request for

                                                                 18   Assignment to Mediation Program (the “Request for Mediation”) [Docket No. 365]. The order

                                                                 19   assigning the Debtors to mediation is currently pending with the Court.

                                                                 20           On May 21, 2019, the Debtors entered into a Stipulation to Continue the hearing on Debtors'

                                                                 21   Motion for an Order (A) Approving Disclosure Statement; (II) Scheduling Confirmation Hearing;

                                                                 22   (III) Approving Form and Manner of Notice of Confirmation Hearing; (IV) Establishing Procedures

                                                                 23   for Solicitation and Tabulation of Votes to Accept or Reject Plan; and Procedures for Filing

                                                                 24   Objection to Confirmation of the Plan to August 7, 2019 (the “Stipulation to Continue DS Hearing”),

                                                                 25   and, on May 22, 2019, the Debtors filed the Stipulation to Continue DS Hearing [Docket No. 366].

                                                                 26   The order granting the Stipulation to Continue DS Hearing is currently pending with the Court.

                                                                 27           The Debtors will be negotiating with the parties that have filed objections to the Disclosure

                                                                 28   Statement and with the Committee, in an attempt to resolve the parties’ objections to the Disclosure

                                                                      DOCS_LA#321081.1 76135/001                       7
                                                                                                                                     UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 369 Filed 05/28/19 Entered 05/28/19 16:40:28            Desc
                                                                                                    Main Document    Page 8 of 16


                                                                  1   Statement and Plan. The Debtors believe that the requested mediation will assist in the resolution of

                                                                  2   pending issues.

                                                                  3                                                Respectfully submitted,

                                                                  4
                                                                      Dated:     May 28, 2019                      PACHULSKI STANG ZIEHL & JONES LLP
                                                                  5

                                                                  6
                                                                                                                   By:      /s/ William N. Lobel
                                                                  7                                                        William N. Lobel
                                                                                                                           Attorneys for Ruby’s Diner, Inc., et al.,
                                                                  8                                                        Debtors and Debtors-in-Possession
                                                                  9

                                                                 10

                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      DOCS_LA#321081.1 76135/001                      8
                                                                                                                                    UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB                Doc 369 Filed 05/28/19 Entered 05/28/19 16:40:28                           Desc
                                                                                                        Main Document    Page 9 of 16


                                                                  1                                DECLARATION OF DOUGLAS S. CAVANAUGH

                                                                  2
                                                                                 I, Douglas S. Cavanaugh, hereby declare that the following is true and correct to the best of
                                                                  3
                                                                      my knowledge, information and belief:
                                                                  4
                                                                                 1.       I am a founder and the Chief Executive Officer (“CEO”) of Ruby’s Diner, Inc., a
                                                                  5
                                                                      California corporation, the above-captioned debtor and debtor-in-possession (“RDI”). I have served
                                                                  6
                                                                      in the capacity of CEO since RDI’s incorporation in 1985. I am also a 60% shareholder of RDI.
                                                                  7
                                                                                 2.       On August 28, 2018, Ruby’s SoCal Diners, LLC, a Delaware limited liability
                                                                  8
                                                                      company (“SoCal Diners”); Ruby’s Quality Diners, LLC, a Delaware limited liability company
                                                                  9
                                                                      (“Quality”); Ruby’s Huntington Beach, Ltd., a California limited partnership (“Ruby’s Huntington
                                                                 10
                                                                      Beach”); Ruby’s Laguna Hills, Ltd., a California limited partnership (“Ruby’s Laguna Hills”);
                                                                 11
                                                                      Ruby’s Oceanside, Ltd., a California limited partnership (“Ruby’s Oceanside”); and Ruby’s Palm
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                      Springs, Ltd., a California limited partnership (“Ruby’s Palm Springs”) (collectively, the “SoCal
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      Debtors”), filed chapter 11 cases.
                                                                 14
                                                                                 3.       On September 5, 2018, RDI filed a related chapter 11 case. RDI and the SoCal
                                                                 15
                                                                      Debtors are referred to herein as the “Debtors.”
                                                                 16
                                                                                 4.       On September 5, 2018, the Court entered an order jointly administering the Debtors’
                                                                 17
                                                                      Cases, with RDI designated as the lead debtor.
                                                                 18
                                                                                  5.      No party has requested the appointment of a trustee or examiner in the Debtors’
                                                                 19
                                                                      cases. On September 19, 2018, the Office of the United States Trustee (the “UST”) appointed an
                                                                 20
                                                                      official committee of unsecured creditors in the RDI case (the “Committee”).
                                                                 21
                                                                                  6.      On September 5, 2018, Ruby’s Franchise Systems, Inc., a California corporation
                                                                 22
                                                                      (“RFS”), an entity affiliated with the Debtors through common ownership and control, commenced a
                                                                 23
                                                                      separate chapter 11 proceeding.
                                                                 24
                                                                                 7.       I submit this declaration (the “Declaration”) in support of the Debtors’ updated
                                                                 25
                                                                      chapter 11 status report (the “Status Report”) to which this Declaration is appended.2 Except as
                                                                 26
                                                                      otherwise indicated, all statements in this Declaration are based upon my review of the Debtors’
                                                                 27
                                                                      books and records, relevant documents and other information prepared or collected by the Debtors’
                                                                 28
                                                                      2
                                                                          Capitalized terms not defined herein have the meanings ascribed to them in the Status Report, as applicable.

                                                                      DOCS_LA#321081.1 76135/001                                  9
                                                                                                                                                  UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 369 Filed 05/28/19 Entered 05/28/19 16:40:28              Desc
                                                                                                    Main Document    Page 10 of 16


                                                                  1   employees, or my opinion based on my experience with the Debtors’ operations and financial

                                                                  2   condition.

                                                                  3           8.       The Debtors are in compliance with their duties under sections 521, 1106 and 1107 of

                                                                  4   the Bankruptcy Code, and the requirements of Rule 2015(2)(a) and (b) of the Local Bankruptcy

                                                                  5   Rules (the “Local Rules”). The Debtors are also in compliance with the UST requirements.

                                                                  6           9.       On April 11, 2019, the Debtors filed their monthly operating reports for the

                                                                  7   accounting period ending March 24, 2019.

                                                                  8           10.      On May 10, 2019, the Debtors filed their monthly operating reports for the

                                                                  9   accounting period ending April 21, 2019.

                                                                 10           11.      The UST quarterly fees for the quarter ending June 30, 2019 will be paid on or before

                                                                 11   July 31, 2019.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12           12.      On December 12, 2018, the Court entered its order approving the employment of
                                        COSTA MESA, CALIFORNIA




                                                                 13   Pachulski Stang Ziehl & Jones LLP.
                                          ATTORNEYS AT LAW




                                                                 14           13.      A hearing on the approval of the GlassRatner Application was held on February 27,

                                                                 15   2019. At that hearing, the Court requested that GlassRatner provide certain additional information,

                                                                 16   and, on March 19, 2019, GlassRatner filed a supplemental declaration in support of the GlassRatner

                                                                 17   Application providing such information (the “Supplemental GlassRatner Declaration”). On May 21,

                                                                 18   2019 the Committee filed a reply to the Supplemental GlassRatner Declaration. The Debtor is in the

                                                                 19   process of setting a hearing on the GlassRatner Application.

                                                                 20           14.      A hearing on the approval of the DRC Application was held on April 3, 2019,

                                                                 21   pursuant to which the Court granted in part and denied in part the DRC Application, and on April 9,

                                                                 22   2019, the Court entered its order regarding the DRC Application. .

                                                                 23           15.      The Debtors have retained AFP Saddington as their accountants for the purpose of

                                                                 24   preparing the Debtors’ 2017 Federal and State tax returns. The Debtors are working with AFP

                                                                 25   Saddington to finalize its employment application.

                                                                 26           16.      The Debtors have retained The Verdon Law Group (“VLG”) as their tax advisors

                                                                 27   with respect to the structuring of the Plan and, inter alia, the merger of RDI and RFS thereunder.

                                                                 28   The Debtors are working VLG to finalize the terms of its retention and its employment applications.

                                                                      DOCS_LA#321081.1 76135/001                       10
                                                                                                                                      UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 369 Filed 05/28/19 Entered 05/28/19 16:40:28              Desc
                                                                                                    Main Document    Page 11 of 16


                                                                  1           17.      Since the Petition Dates, the Debtors have continued to operate their business in the

                                                                  2   ordinary course without material change from their pre-petition operations. The Debtors’ major

                                                                  3   assets and liabilities remain substantially the same as described in the Prior Status Reports.

                                                                  4           18.      On March 29, 2019, Opus Bank, Pillsbury Winthrop Shaw Pittman LLP, Family Tree

                                                                  5   Produce, Inc., US Foods and the Debtors into a fourth stipulation for use of cash collateral.

                                                                  6           19.      On January 8, 2019, the Debtors filed a motion seeking approval of, among other

                                                                  7   things, debtor-in-possession financing from Steven L. Craig (the “DIP Lender”) in the amount of $2

                                                                  8   million (which was to be utilized not only to support operations of certain of the Debtors during the

                                                                  9   pendency of their chapter 11 cases, but also amounts necessary to make effective date payments

                                                                 10   under a chapter 11 plan) (the “Initial DIP Motion”). In addition to seeking approval of the $2

                                                                 11   million loan, the Initial DIP Motion also requested approval of RDI’s assumption of and entry into a
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   pre-petition plan support agreement, approval of a break-up fee and approval of a “post-petition
                                        COSTA MESA, CALIFORNIA




                                                                 13   netdown” process pursuant to which the amounts due among RDI, RFS and the Ruby’s franchisees
                                          ATTORNEYS AT LAW




                                                                 14   could be “trued-up” and funds could flow into the estates (defined herein as the “Post-Petition

                                                                 15   Netdown”). The Initial DIP Motion was supported by the Committee, but was opposed by Opus

                                                                 16   Bank and Pillsbury Winthrop Shaw Pittman LLP.

                                                                 17           20.      Following discussion among the parties, and in an attempt to address the objections to

                                                                 18   the Initial DIP Motion which threatened to derail the forward movement of the Debtors’ chapter 11

                                                                 19   cases, RDI determined to enter into a more limited debtor in possession loan (with RDI as the only

                                                                 20   borrowing entity) reflecting only the minimum amount necessary to fund RDI’s operations pending

                                                                 21   confirmation of a plan – with the additional amounts necessary to fund the Effective Date payments

                                                                 22   to be provided, not in the form of a DIP loan, but by way of plan funding. The SoCal Debtors are

                                                                 23   not parties to the more limited DIP loan, nor do their assets serve as collateral for the DIP Loan.

                                                                 24           21.      On February 6, 2019, RDI filed a motion seeking approval of a DIP loan in the

                                                                 25   amount of $200,000 (the “RDI DIP Motion”). Concurrently therewith, the Debtors filed a

                                                                 26   withdrawal of the Initial DIP Motion and its more expansive relief (i.e., the Debtors no longer sought

                                                                 27   approval of the $2 million loan, the plan support agreement or the break-up fee). On February 20,

                                                                 28   2019, following discussions among the various parties, RDI filed a supplement to the RDI DIP

                                                                      DOCS_LA#321081.1 76135/001                       11
                                                                                                                                      UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 369 Filed 05/28/19 Entered 05/28/19 16:40:28              Desc
                                                                                                    Main Document    Page 12 of 16


                                                                  1   Motion requesting an increase in the DIP Loan from $200,000 to $300,000 [Docket No. 252] and,

                                                                  2   thereafter, on March 13, 2019, filed a motion seeking approval of the $300,000 DIP loan from the

                                                                  3   DIP Lender (the “RDI DIP Loan”), which was approved by the Court by order entered March 21,

                                                                  4   2019 (the “RDI DIP Financing Order”). As required by the DIP Lender, the Founders personally

                                                                  5   guaranteed the RDI DIP Loan. The proceeds of the RDI DIP Loan will be utilized to fund RDI’s

                                                                  6   operations pending the Effective Date, at which time additional funding, in the form of the Plan

                                                                  7   Funding from the Steve Craig, as the plan sponsor (the “Plan Sponsor”), will be provided to fund the

                                                                  8   Debtors’ operations and obligations under the Plan. Pursuant to the Plan, the Plan Sponsor will

                                                                  9   convert the amounts due on account of the RDI DIP Loan to equity in New Ruby’s.

                                                                 10           22.      RDI has significant obligations to reimburse its franchisees (the “Franchisees”) in

                                                                 11   connection with the redemption of the gift cards by customers at the Ruby’s® restaurants (primarily
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   in connection with the Costco gift cards), both on a pre- and a post-petition basis (the “Gift Card
                                        COSTA MESA, CALIFORNIA




                                                                 13   Reimbursement Obligations”). Prior to its chapter 11 filing, RDI lacked the funding to make the
                                          ATTORNEYS AT LAW




                                                                 14   payments on account of its Gift Card Reimbursement Obligations. The Franchisees, in turn, ceased

                                                                 15   making payments to RFS under the franchise agreements (i.e., the Franchisees were not paying their

                                                                 16   franchise-related obligations – the franchise royalties and ad fund obligations – because RDI was not

                                                                 17   paying the Gift Card Reimbursement Obligations to the Franchisees). Without the payment of the

                                                                 18   franchise royalties by the Franchisees, RFS was no longer in a position to pay 25% of the royalties to

                                                                 19   RDI as a license fee. In other words, the cycle of payments between and among RDI, RFS and the

                                                                 20   Franchisees significantly diminished.

                                                                 21           23.      On February 6, 2019, RDI filed its motion (the “Post-Petition Netdown Motion”)

                                                                 22   seeking an order authorizing it to honor post-petition obligations between and among RDI, RFS and

                                                                 23   the Franchisees in accordance with a “Post-Petition Netdown” process described therein.

                                                                 24           24.      On March 11, 2019, the Court entered its order granting the Post-Petition Netdown

                                                                 25   Motion. Similar relief was sought and obtained by RFS in its case. Under the Plan, following the

                                                                 26   Effective Date, a similar “Netdown Process” will be implemented with respect to the pre-petition

                                                                 27   amounts owed among RDI, RFS and the Franchisees.

                                                                 28

                                                                      DOCS_LA#321081.1 76135/001                       12
                                                                                                                                      UPDATED CHAPTER 11 STATUS REPORT
                                                                  Case 8:18-bk-13311-CB            Doc 369 Filed 05/28/19 Entered 05/28/19 16:40:28              Desc
                                                                                                    Main Document    Page 13 of 16


                                                                  1           25.      Pursuant to an order entered by the Court on March 11, 2019, the Debtors’ exclusivity

                                                                  2   periods were extended to April 25, 2019 and June 24, 2019, respectively. The Debtors filed their

                                                                  3   Plan within the exclusivity period. The Debtors intend to seek an extension of the solicitation period

                                                                  4   prior to June 24, 2019.

                                                                  5           26.      Pursuant to an order entered by the Court on April 9, 2019, June 3, 2019 has been set

                                                                  6   as the general bar date by which parties who wish to assert a pre-petition claim against the Debtors

                                                                  7   must file a Proof of Claim.

                                                                  8           27.      The Debtors are currently involved in pending litigation in multiple courts in

                                                                  9   Southern California. The Debtors have filed notices of stay in those cases, and will continue to

                                                                 10   monitor their status.

                                                                 11           28.      The Debtors are in the process of reviewing potential avoidance actions and do not
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   seek a deadline to file such actions at this time.
                                        COSTA MESA, CALIFORNIA




                                                                 13           29.      Pursuant to an order entered by the Court on March 11, 2019, Ruby’s Huntington
                                          ATTORNEYS AT LAW




                                                                 14   Beach assumed the lease for the Ruby’s Diner located in Huntington Beach.

                                                                 15           30.      Pursuant to an order entered by the Court on March 11, 2019, Ruby’s Oceanside and

                                                                 16   Ruby’s Palm Springs assumed the leases for the Ruby’s Diners located in Oceanside and Palm

                                                                 17   Springs.

                                                                 18           31.      Pursuant to an order entered by the Court on March 21, 2019, Ruby’s Laguna Hills

                                                                 19   assumed and assigned the lease for the Ruby’s Diner located in Laguna Hills and entered into an

                                                                 20   asset purchase agreement with assignee for the sale of the furniture, fixtures and equipment.

                                                                 21           32.       On April 24, 2019 the Debtors, together with RFS, filed their Joint Chapter 11 Plan

                                                                 22   of Reorganization (the “Plan”), and their Disclosure Statement Describing Joint Chapter 11 Plan of

                                                                 23   Reorganization joint Plan and Disclosure Statement (the “Disclosure Statement”).

                                                                 24           33.      Objections to the Disclosure Statement were filed by the UST [Docket No. 361],

                                                                 25   Pillsbury Winthrop Shaw Pittman LLP [Docket No. 364] and Opus Bank [Docket No. 367].

                                                                 26           34.      The Debtors, RFS and the Committee, have agreed to enter mediation in an effort to

                                                                 27   resolve plan issues between the parties, and to that end, on May 22, 2019, the Debtors filed their

                                                                 28   Request for Assignment to Mediation Program (the “Request for Mediation”).

                                                                      DOCS_LA#321081.1 76135/001                           13
                                                                                                                                      UPDATED CHAPTER 11 STATUS REPORT
Case 8:18-bk-13311-CB   Doc 369 Filed 05/28/19 Entered 05/28/19 16:40:28   Desc
                         Main Document    Page 14 of 16
        Case 8:18-bk-13311-CB                   Doc 369 Filed 05/28/19 Entered 05/28/19 16:40:28                                      Desc
                                                 Main Document    Page 15 of 16



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

650 Town Center Drive, Suite 1500, Costa Mesa, CA 92626

A true and correct copy of the foregoing document entitled: UPDATED CHAPTER 11 STATUS
REPORT DATED MAY 28, 2019; DECLARATION OF DOUGLAS S. CAVANAUGH IN SUPPORT THEREOF
will be served or was served (a) on the judge in chamber in the form and manner required by LBR 5005-2(d);
and the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
5/28/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page


2. SERVED BY UNITED STATES MAIL:
On __________ I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL: Pursuant to
F.R.Civ.P. 5 and/or controlling LBR, on 5/28/2019, I served the following persons and/or entities by personal delivery,
overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission and/or
email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge
will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 5/28/2019                    Nancy Lockwood                                                  /s/ Nancy Lockwood
 Date                         Printed Name                                                    Signature
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:321156.1 76135/003
        Case 8:18-bk-13311-CB                   Doc 369 Filed 05/28/19 Entered 05/28/19 16:40:28                                      Desc
                                                 Main Document    Page 16 of 16


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

       George B Blackmar gblackmar@bpslaw.net
       Dustin P Branch branchd@ballardspahr.com, carolod@ballardspahr.com;hubenb@ballardspahr.com
       Aaron Davis aaron.davis@bryancave.com, kat.flaherty@bryancave.com
       Alan J Friedman afriedman@shbllp.com, lgauthier@shbllp.com
       Eric J Fromme efromme@tocounsel.com, lchapman@tocounsel.com;sschuster@tocounsel.com
       Alastair M Gesmundo agesmundo@wcghlaw.com, jmartinez@wcghlaw.com
       Richard H Golubow rgolubow@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       Steven T Gubner sgubner@bg.law, ecf@bg.law
       Michael J Hauser michael.hauser@usdoj.gov
       Garrick A Hollander ghollander@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       Lillian Jordan ENOTICES@DONLINRECANO.COM, RMAPA@DONLINRECANO.COM
       David S Kupetz dkupetz@sulmeyerlaw.com,
        dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com
       William N Lobel wlobel@pszjlaw.com, nlockwood@pszjlaw.com;jokeefe@pszjlaw.com;banavim@pszjlaw.com
       Robert S Marticello Rmarticello@swelawfirm.com,
        gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
       Jessica G McKinlay mckinlay.jessica@dorsey.com
       Malcolm D Minnick dminnick@pillsburylaw.com, m.minnick@comcast.net
       Ernie Zachary Park ernie.park@bewleylaw.com
       Valerie Smith claims@recoverycorp.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       Matthew S Walker matthew.walker@pillsburylaw.com, renee.evans@pillsburylaw.com
       Corey R Weber ecf@bg.law, cweber@bg.law
       Sharon Z. Weiss sharon.weiss@bclplaw.com, raul.morales@bclplaw.com
       Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com

2. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL:

Via Overnight Mail
The Honorable Catherine E. Bauer
United States Bankruptcy Court
Central District of California/Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5165 / Courtesy Bin
Santa Ana, CA 92701-4593




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:321156.1 76135/003
